Case 4:18-cv-00442-ALM-CMC Document 175 Filed 07/13/20 Page 1 of 3 PageID #: 9130



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                    §
                                                  §
         Plaintiff,                               §
                                                  §
  V.                                              §            CIVIL ACTION NO.
                                                  §
  DAVID FOLKENFLIK; NATIONAL                      §            4:18-CV-00442-ALM
  PUBLIC RADIO, INC.; EDITH                       §
  CHAPIN; LESLIE COOK; AND                        §
  PALLAVI GOGOI,                                  §
                                                  §
         Defendants.                              §
                                                  §


                             DEFENDANTS’ REQUEST FOR HEARING


         Pursuant to the Court’s Order dated July 7, 2020 (Dkt. 172, n.1), Defendants hereby

  request that the Court hear Defendants’ Motion for Sanctions Pursuant to Federal Rule of Civil

  Procedure 37 (Dkt. 161) and the evidence presented in the Notice of Supplemental Evidence in

  Support of Motion for Sanctions (Dkt. 155) at the hearing set for August 18, 2020 on

  Defendants’ Motion for Sanctions Pursuant to Rule 11 for Violations Committed by Plaintiff and

  His Counsel (Dkt. 96) and Plaintiff’s Motion for Leave to File Third Amended Complaint (Dkt.

  98). Defendants’ Application for Attorney’s Fees (Dkt. 164) does not require a hearing and can

  be   decided    on   the    papers   unless   the   Court    has   questions   about   Defendants’

  submission. Defendants will file a timely reply in support of their Application for Attorney’s

  Fees. Plaintiff's counsel does not object to this Request.




  DEFENDANTS’ REQUEST FOR HEARING                                                             PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 175 Filed 07/13/20 Page 2 of 3 PageID #: 9131



                                    Respectfully submitted,

                                    By: /s/ Laura Lee Prather
                                    Laura Lee Prather
                                    State Bar No. 16234200
                                    laura.prather@haynesboone.com
                                    Wesley D. Lewis
                                    State Bar No. 24106204
                                    wesley.lewis@haynesboone.com
                                    HAYNES AND BOONE, LLP
                                    600 Congress Avenue, Suite 1300
                                    Austin, Texas 78701
                                    Telephone:     (512) 867-8400
                                    Telecopier: (512) 867-8470

                                    David H. Harper
                                    State Bar No. 09025540
                                    david.harper@haynesboone.com
                                    Stephanie N. Sivinski
                                    State Bar No. 24075080
                                    stephanie.sivinski@haynesboone.com
                                    2323 Victory Avenue, Suite 700
                                    Dallas, Texas 75219
                                    Telephone:     (214) 651-5000
                                    Telecopier: (214) 651-5940

                                    David J. Bodney
                                    admitted pro hac vice
                                    bodneyd@ballardspahr.com
                                    Ian O. Bucon
                                    admitted pro hac vice
                                    buconi@ballardspahr.com
                                    BALLARD SPAHR LLP
                                    1 E. Washington Street, Suite 2300
                                    Phoenix, Arizona 85004-2555
                                    Telephone:    602.798.5400
                                    Fax:          602.798.5595

                                    Attorneys for Defendants




  DEFENDANTS’ REQUEST FOR HEARING                                        PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 175 Filed 07/13/20 Page 3 of 3 PageID #: 9132


                               CERTIFICATE OF CONFERENCE

         The undersigned certifies that on July 13, 2020 counsel for Defendants complied with the
  meet-and-confer requirement in Local Rule CV-7(h). Plaintiff is not opposed to the relief
  requested in this Motion.


                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




                                 CERTIFICATE OF SERVICE


          I hereby certify that on the 13th day of July, 2020, I served the foregoing document on
  all counsel of record by filing it with the Court’s ECF system.



                                              /s/ Laura Lee Prather
                                              Laura Lee Prather




   DEFENDANTS’ REQUEST FOR HEARING                                                           PAGE 3
